Citation Nr: 1133366	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-29 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge in March 2011.  A transcript of the hearing is associated with the claims folder.

The Veteran submitted his current claim for service connection in July 2005.  At that time he was seeking service connection for PTSD based on certain experiences and events that occurred during his military service.  However, the Veteran has received several Axis I psychiatric diagnoses in the development of his claim.  In light of the holding of United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the psychiatric issue on appeal as one for service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from July 1977 to July 1980.  He did not serve during a period of war.  See 38 C.F.R. § 3.2 (2010).  He is not claiming a stressor related to a combat experience or a physical assault.  The Veteran is claiming that he has a psychiatric disability, to include PTSD, as a result of incidents and accidents that he experienced or observed during parachute operations in service.  

The Veteran's personnel records reflect that he was parachute qualified and assigned to a unit of the 82nd Airborne Division for most of his active service.  The Veteran has provided stressor information regarding events of close calls in the air that are not capable of corroboration unless he could identify another party involved and obtain a statement from them.  These stressors include a time where he and another trooper bumped into each other on exiting the aircraft and became entangled for a period of time.  Another incident involved him jumping after the red light had gone on in the aircraft, signifying they were out of the jump zone according to the Veteran.  He then found himself in the path of one of the aircraft that had been carrying paratroopers.  He related that the aircraft narrowly missed hitting him.  Another event was where a jeep had been released to land by parachute and landed near him unexpectedly.  Yet another event involved he and several others sneaking across a runway and a commercial plane nearly landing on them.  One other stressor involved a group of soldiers sitting around a fire preparing magazines with rounds of ammunition.  Someone threw a round into the fire and the round discharged.  The Veteran has said he thought someone would die as a result.

VA treatment records for the period from September 2003 to August 2005 were initially developed.  The records first report a diagnosis of PTSD related to events in service in April 2005.  In addition, there were Axis I diagnoses of anxiety disorder, major recurrent depression, and bipolar disorder.  

The Veteran was afforded a VA examination in September 2005.  Unfortunately, the examination was provided prior to any steps being taken to corroborate the Veteran's stressors.  The examiner had reviewed the claims folder and thus was aware of the Veteran's initial stressor statement provided with his claim of July 2005.  The examination report also listed stressors provided by the Veteran at the time of his examination.  He related two incidents that he observed that involved other jumpers becoming entangled.  In the first instance, the incident occurred in Virginia (the Veteran later said Fort Bragg) and the two men fell from approximately 1500 feet and hit the ground, the implication being they died.  The second accident involved two individuals, one a good friend of his, on a jump in Idaho.  He said the two became entangled and fell approximately 300-400 feet.  He went to his friend, named as Peters, and said Peters had broken his back in three places.  The other trooper, named as Peterson, had ignited a flare that was in his uniform and had been burned.  

The Veteran also related the stressors of the jeep nearly landing on him, the commercial airplane landing near him, and his two incidents in the air where he became entangled and a near miss from an aircraft.  He related another incident of where a group of soldiers were sitting around a fire and preparing magazines with rounds.  Someone threw a round in the fire and the round discharged.  He said someone could have been killed.

The examiner provided a diagnosis of chronic PTSD.  She also diagnosed bipolar disorder but only by history.  She said the Veteran met the diagnostic criteria for PTSD by witnessing numerous traumatic events and life threatening events while in service.  She said he experienced symptoms associated with reliving, avoidance and increased arousal.  The examiner also said she agreed with the VA outpatient psychiatrist and social worker that the Veteran unable to obtain or retain gainful employment due to the current severity of his symptoms.

The Board notes that some incidents/stressors described by the Veteran could be conceded under 38 U.S.C.A. § 1154(a) as consistent with the places, types, and conditions of the Veteran's service as a paratrooper.  The Veteran related other stressors involving serious injury and/or death as the result of paratroopers getting their chutes tangled on a jump.  Those accidents would be well documented by the Army and should be capable of corroboration.  

In that regard, the Board notes that the RO did attempt to corroborate one stressor involving the death of a paratrooper after his chute became entangled with another troop.  The RO developed evidence of such an event occurring at Fort Bragg, North Carolina, in January 1980.  A response to a query was received that documented the death of an individual as the result of a parachute accident in January 1980.  The RO dismissed the confirmed event as not related to the Veteran's stressor as it did not involve the two named individuals, Peters or Peterson.  However, the RO did not provide the appropriate information in the attempt to corroborate the stressor.  The wrong location of Fort Bragg was used for Peters/Peterson.  The Veteran stated in his questionnaire that incident occurred in Idaho.  He repeated the location at his VA examination and in his hearing testimony.  The Board notes that the Veteran's service treatment records (STRs) contain entries for treatment provided at Gowen Field, Idaho.

The Veteran has provided information regarding his claimed stressors beginning with his claim of July 2005, a lengthy response to a PTSD questionnaire submitted in January 2006, and then again with his notice of disagreement in November 2007.  As to the two accidents he witnessed that resulted in either death or serious injury, the Veteran provided the location for each accident.  In regard to the two soldiers that he did not know, he said the event took place at Fort Bragg.  He testified regarding the jeep incident as occurring at Fort A.P. Hill in Virginia, in early 1978, soon after his completion of jump school.  The Veteran's DA Form 20 reflects his completion of training and assignment to the 82nd Airborne in February 1978.  He further testified that the Fort Bragg incident took place soon after the unit returned from Fort A.P. Hill.  He believed this was in April or May of 1978.  (Transcript pp. 3-4).

The accident involving the individual named Peters took place at Gowen Field in Boise, Idaho, as stated by the Veteran in his several submissions and testimony.  He also testified that he thought the accident took place in spring or early summer of 1979.  (Transcript pp. 6-7).  The Veteran's STRs show him receiving treatment at Gowen Field in March 1979.  The Veteran further testified that his and Peters' unit was Company B, 1st Battalion, 505th Infantry.  The Board notes that the Veteran's DA 20 listed his assigned unit as the combat support company for the battalion.  In any event, he has provided sufficient information that would allow for a search for the accident taking place at Gowen Field in 1979.

The Veteran was noted to have several Axis I diagnoses in the VA treatment entries of record.  Even if later developed evidence establishes that he does not have a psychiatric diagnosis, or does not have PTSD related to service, the issue of service connection must be addressed if it is established that he had a psychiatric disability at any point in time during the pendency of his appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (A claimant may still be entitled to service connection for a disability even if that disability may be resolved during the pendency of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed disability.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The RO should contact the Veteran and inform him that he can submit evidence on his own to corroborate his claimed stressors, to include evidence from other parties that witnessed his claimed stressors.  

3.  The RO should contact the appropriate agency to attempt to corroborate the stressors involving the two parachuting accidents that resulted in death in the one instance and severe injury in the other.  The first accident took place in Fort Bragg in 1978 as indicated.  The individuals were not part of the Veteran's unit.

The second accident took place at Gowen Field in Boise, Idaho in early 1979.  The Veteran's STRs place him at that location in March 1979.  The Veteran has supplied the unit for the injured party known as Peters as Company B, 1st Battalion, 505th Infantry.  

The RO should review the Veteran's several statements regarding his claimed stressors, to include his hearing transcript if further information is required to make a proper request for corroboration.

4.  Upon completion of the above, the Veteran should be afforded a psychiatric examination.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner must indicate in the examination report that such a review occurred.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The psychiatric examiner should include a detailed report of the Veteran's claimed stressors in the examination report.  The examiner should also determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should specify the stressor, or stressors relied in making the diagnosis of PTSD.  

For any other psychiatric diagnosis the examiner should provide an opinion as to whether there is a 50 percent probability or greater that the current disorder began during the Veteran's active military service or is related to an event of such service.  

If a current psychiatric disorder, to include PTSD, is not diagnosed, the examiner is requested to review the claims folder for evidence of any other psychiatric disorder of record during the period of the appeal, beginning in July 2005, and provide the requested opinion as to whether any such disorder is as least as likely as not related to the Veteran's military service.  The examiner is advised that VA must consider whether a diagnosed disorder that is present during the period of the appeal is related to service.

The report of examination must include the complete rationale for all opinions expressed.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court stated in Jones that the phrase "without resort to speculation" (emphasis in original) should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, Id. at 390.

5.  Thereafter, the RO should review the claims folder to ensure that all of the foregoing requested development has been completed.  In particular, the RO should review the requested examination report and required medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if they are not, the RO should implement corrective procedures.

6.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal, with consideration of the Court's decision in McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


